ORDER

PER CURIAM.
AND NOW, this 10th day of March, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 22, 2005, it is hereby
ORDERED that Mary Ellen Tomasco be and she is suspended from the Bar of this Commonwealth for a period of one year and one day, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Madame Justice BALDWIN did not participate in this matter.